Judgment unanimously affirmed. Memorandum: The waiver by defendant of the right to appeal as part of his negotiated plea agreement encompasses his present challenge to County Court’s adverse suppression ruling (see, People v Kemp, 94 NY2d 831, 833). By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant failed to preserve for our review his present challenge to the voluntariness of the plea (see, People v Lopez, 71 NY2d 662, 665-666). When defendant indicated that he did not remember the circumstances of the crime because he was “not in [his] right mind” at the time, the court properly made additional inquiry to ascertain that defendant understood *849that, by entering a plea of guilty, he was waiving the right to raise as a defense “that you weren’t in your right mind” (see, People v Lopez, supra, at 667-668). The bargained-for sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cattaraugus County Court, Himelein, J. — Assault, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.